 

Exhibit 10.1

 

LOGO [g101304img1.jpg]

       

SunTrust Banks, Inc.

2009 Stock Plan

 

   

CPP LONG TERM

   

RESTRICTED STOCK AGREEMENT

 

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted
restricted shares of SunTrust Common Stock, $1.00 par value (“Restricted
Stock”), upon the following terms as an incentive for Grantee to promote the
interests of SunTrust:

 

Name of Grantee    [Name] Shares of
Restricted Stock    [# of Shares] Grant Date    [Grant Date]

This Restricted Stock Agreement (the “Stock Agreement”) evidences this Grant,
which has been made subject to all the terms and conditions set forth on the
attached Terms and Conditions and in the Plan.

 

SUNTRUST BANKS, INC. LOGO [g101304img2.jpg] Authorized Officer

 

 

-1-



--------------------------------------------------------------------------------

                   TERMS AND CONDITIONS    CPP LONG TERM RESTRICTED STOCK
AGREEMENT

 

 

 

§ 1. EFFECTIVE DATE. This Grant of Restricted Stock to the Grantee is effective
as of [Grant Date] (the “Grant Date”).

§ 2. VESTING. All shares of Restricted Stock, if not earlier vested, shall vest
on the second (2nd) anniversary of the Grant Date (the “Vesting Date”), provided
that on the Vesting Date, the Grantee is an active employee of SunTrust or a
Subsidiary and has been in the continuous employment of SunTrust or a Subsidiary
from the Grant Date through the Vesting Date, and further provided the Company
has repaid its obligations under the U.S. Treasury’s Capital Purchase Program
(“CPP). In no event shall the shares of Restricted Stock vest, and Grantee shall
forfeit the shares of Restricted Stock, if Grantee shall not have continued to
perform substantial services for the Company for at least two years from the
date of grant, other than due to the employee’s death or disability, or a change
in control event (as defined in 26 CFR 1.280G–1, Q&A– 27 through Q&A–29 or as
defined in 26 CFR 1.409A–3(i)(5)(i)) with respect to the Company before the
second anniversary of the date of grant. If Grantee is not an active employee of
SunTrust or a Subsidiary on the Vesting Date, Grantee forfeits all rights to any
shares that would otherwise vest on the Vesting Date; provided, however, shares
may vest prior to the Vesting Date in accordance with the provisions of § 3 or
§ 4. If the Company has not repaid its obligations under the U.S. Treasury’s
Capital Purchase Program (“CPP”), on the Vesting Date, then the Shares of
Restricted Stock shall not vest or otherwise become transferable until such CPP
repayment (except as necessary to reflect a merger or acquisition of the
Company), except that: (i) 25% of the shares of Restricted Stock granted may
vest at the time of repayment of 25% of the aggregate obligations of the Company
under the CPP; (ii) an additional 25% of the shares of Restricted Stock granted
(for an aggregate total of 50% of the shares of Restricted Stock granted) may
vest at the time of repayment of 50% of the aggregate obligations of the Company
under the CPP; (iii) an additional 25% of the shares of Restricted Stock granted
(for an aggregate total of 75% of the shares of Restricted Stock granted) may
vest at the time of repayment of 75% of the aggregate obligations of the Company
under the CPP; and (iv) the remainder of the shares of Restricted Stock granted
may vest at the time of repayment of 100% of the aggregate obligations of the
Company under the CPP. In calculating such percentages, the portion of the
restricted stock units transferred or sold to pay taxes shall not count toward
the percentages above.

§ 3. ACCELERATED VESTING: CHANGE IN CONTROL. (a) Any shares of Restricted Stock
not previously vested shall vest on the date that all of the following events
have occurred: (i) there is a Change in Control of SunTrust on or before the
Vesting Date; (ii) the Grantee’s employment with SunTrust terminates after the
date of such Change in Control and at any time before the third anniversary of
the date of such Change in Control, and (iii) such termination of Grantee’s
employment is either (1) involuntary on the part of the Grantee and does not
result from his or her death or disability within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
and does not constitute a Termination for Cause, or (2) voluntary on the part of
the Grantee and constitutes a Termination for Good Reason.

(b) Termination for Cause – means a termination of employment which is made
primarily because of (i) the Grantee’s willful and continued failure to perform
his job duties in a satisfactory manner after written notice from SunTrust to
Grantee and a thirty (30) day period in which to cure such failure, (ii) the
Grantee’s conviction of a felony or engagement in a dishonest act,
misappropriation of funds, embezzlement, criminal conduct or common law fraud,
(iii) the Grantee’s material violation of the Code of Business Conduct and
Ethics of SunTrust or the Code of Conduct of a Subsidiary, (iv) the Grantee’s
engagement in an act that materially damages or materially prejudices SunTrust
or any Subsidiary or the Grantee’s engagement in activities materially damaging
to the property, business or reputation of SunTrust or any Subsidiary; or
(v) the Grantee’s failure and refusal to comply in any material respect with the
current and any future amended policies, standards and regulations of SunTrust,
any Subsidiary and their regulatory agencies, if such failure continues after
written notice from SunTrust to the Grantee and a thirty (30) day period in
which to cure such failure, or the determination by any such governing agency
that the Grantee may no longer serve as an officer of SunTrust or a Subsidiary.

Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a change in control agreement with SunTrust (the “Change in Control
Agreement”) at the time of his termination of employment with SunTrust or a
Subsidiary, solely for purposes this Stock Agreement, “Cause” shall have the
meaning provided in the Change in Control Agreement.

(c) Termination for Good Reason – means a termination of employment made
primarily because of (i) a failure to elect or reelect or to appoint or to
reappoint Grantee to, or the removal of Grantee from, the position which he or
she held with SunTrust prior to the Change in Control, (ii) a substantial change
by the Board or supervising management in Grantee’s functions, duties or
responsibilities,

 

 

-2-



--------------------------------------------------------------------------------

                   TERMS AND CONDITIONS    CPP LONG TERM RESTRICTED STOCK
AGREEMENT

 

 

which change would cause Grantee’s position with SunTrust to become of less
dignity, responsibility, importance or scope than the position held by Grantee
prior to the Change in Control or (iii) a substantial reduction of Grantee’s
annual compensation from the lesser of: (A) the level in effect prior to the
Change in Control or (B) any level established thereafter with the consent of
Grantee.

Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes of this Stock
Agreement, “Good Reason” shall have the meaning provided in the Change in
Control Agreement.

§ 4. TERMINATION OF EMPLOYMENT.

(a) If prior to the Vesting Date, the Grantee’s employment with SunTrust and its
Subsidiaries terminates for any reason other than those described in § 4(b), §
4(c), or § 4(d), and the termination does not result in accelerated vesting as
described in § 3, then any shares of Restricted Stock that are not then vested
shall be completely forfeited on the date of such termination of Grantee’s
employment. Notwithstanding anything in § 4 to the contrary, if Grantee’s
employment with SunTrust and its Subsidiaries is terminated “For Cause,” as
described above, any Restricted Stock which has not vested and become
nonforfeitable prior to the effective date of such termination will immediately
and automatically without any action on the part of the Grantee or SunTrust, be
forfeited by the Grantee.

(b) If the Grantee’s employment with SunTrust terminates prior to the Vesting
Date as a result of the Grantee’s (i) death, or (ii) disability within the
meaning of Code Section 22(e)(3), then any shares of Restricted Stock not
previously vested shall be vested immediately on the date of such termination of
Grantee’s employment.

(c) If the Grantee’s employment with SunTrust terminates prior to a Vesting Date
as a result of the Grantee’s Retirement, then a pro-rata number of shares shall
be vested based on the Grantee’s service completed from the Grant Date through
the date of such termination of the Grantee’s employment. For purposes of this
Stock Agreement, “Retirement” means the voluntary termination of employment by
the Grantee from SunTrust or its Subsidiaries on or after attaining age 55 and
having completed five (5) or more years of service as determined in accordance
with the terms of the SunTrust Banks, Inc. Retirement Plan, as amended from time
to time (the “Retirement Plan”). A Grantee who is vested in the Retirement Plan
benefit but terminates employment before attaining age 55 or completing at least
five (5) years of service is not treated for purposes of this Stock Agreement as
terminating employment due to Retirement.

(d) If the Grantee’s employment with SunTrust is involuntarily terminated by
reason of a reduction in force which results in Grantee’s eligibility for
payment of a severance benefit pursuant to the terms of the SunTrust Banks, Inc.
Severance Pay Plan or any successor to such plan, then a pro-rata number of
shares shall be vested based on the Grantee’s service completed from the Grant
Date through the date of such termination of Grantee’s employment.

(e) For purposes of § 4(c) or 4(d) above, the pro-rata calculation shall be made
by multiplying the number of shares of Restricted Stock that are not then vested
by a fraction, the numerator of which is equal to the number of days from the
Grant Date through the date of such termination of employment, and the
denominator of which is equal to the number of days from the Grant Date through
the Vesting Date.

§ 5. GRANTEE’S RIGHTS DURING RESTRICTED PERIOD.

(a) During any period when the shares of Restricted Stock are forfeitable, the
Grantee may generally exercise all the rights, powers, and privileges of a
shareholder with respect to the shares of Restricted Stock, including the right
to vote such shares and to receive all regular cash dividends and any stock
dividends, and such other distributions as the Committee may designate in its
sole discretion, that are paid or distributed on such shares of Restricted
Stock. Any Stock dividends declared on a share of Restricted Stock shall be
treated as part of the Grant of Restricted Stock and shall be forfeited or
become nonforfeitable at the same time as the underlying Stock with respect to
which the Stock dividend was declared.

(b) No rights granted under the Plan or this Stock Agreement and no shares
issued pursuant to this Grant shall be deemed transferable by the Grantee other
than by will or by the laws of descent and distribution prior to the time the
Grantee’s interest in such shares has become fully vested.

§ 6. DELIVERY OF VESTED SHARES.

 

 

-3-



--------------------------------------------------------------------------------

                   TERMS AND CONDITIONS    CPP LONG TERM RESTRICTED STOCK
AGREEMENT

 

 

 

(a) Shares of Restricted Stock that have vested in accordance with § 2, § 3 or §
4 shall be delivered (via certificate or such other method as the Committee
determines) to the Grantee as soon as practicable after vesting occurs.

(b) By accepting shares of Restricted Stock, the Grantee agrees not to sell
shares at a time when applicable laws or SunTrust’s rules prohibit a sale. This
restriction will apply as long as the Grantee is an employee, consultant or
director of SunTrust or a Subsidiary of SunTrust. Upon receipt of nonforfeitable
shares subject to this Stock Agreement, the Grantee agrees, if so requested by
SunTrust, to hold such shares for investment and not with a view of resale or
distribution to the public, and if requested by SunTrust, the Grantee must
deliver to SunTrust a written statement satisfactory to SunTrust to that effect.
The Committee may refuse to deliver (via certificate or such other method as the
Committee determines) any shares to Grantee for which Grantee refuses to provide
an appropriate statement.

(c) To the extent that Grantee does not vest in any shares of Restricted Stock,
all interest in such shares shall be forfeited. The Grantee has no right or
interest in any share of Restricted Stock that is forfeited.

§ 7. WITHHOLDING.

(a) Upon the vesting of any shares of Restricted Stock, the Grantee must pay to
SunTrust any applicable federal, state or local withholding tax due as a result
of the vesting. Alternatively, if the Grantee makes a proper Code Section 83(b)
election, the Grantee must notify SunTrust in accordance with the requirements
of Code Section 83(b) and promptly pay to SunTrust the applicable federal,
state, and local withholding taxes due with respect to the shares of Restricted
Stock subject to the election.

(b) The Committee shall have the right to reduce the number of shares of Stock
delivered (via certificate or such other method as the Committee determines) to
the Grantee to satisfy the minimum applicable tax withholding requirements, and
the Grantee shall have the right (absent any such action by the Committee and
subject to satisfying the requirements under Rule 16b-3) to elect that the
minimum applicable tax withholding requirements be satisfied through a reduction
in the number of shares of Stock delivered (via certificate or such other method
as the Committee determines) to him.

§ 8. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Stock Agreement or any
related material shall give the Grantee the right to continue in the employment
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee’s employment with or without cause at any
time.

§ 9. OTHER LAWS. SunTrust shall have the right to refuse to issue or transfer
any shares under this Stock Agreement if SunTrust acting in its absolute
discretion determines that the issuance or transfer of such Stock might violate
any applicable law or regulation.

§ 10. MISCELLANEOUS.

(a) This Stock Agreement shall be subject to all of the provisions, definitions,
terms and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Stock Agreement.

(b) The Plan and this Stock Agreement shall be governed by the laws of the State
of Georgia (without regard to its choice-of-law provisions).

(c) Any written notices provided for in this Stock Agreement that are sent by
mail shall be deemed received three (3) business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to Grantee,
at Grantee’s address indicated by SunTrust’s records and, if to SunTrust, at
SunTrust’s principal executive office.

(d) If one or more of the provisions of this Stock Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed retroactively to
permit this Stock Agreement to be construed so as to foster the intent of this
Stock Agreement and the Plan.

(e) This Stock Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Stock Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.

 

 

-4-